      Case 4:19-cv-00604 Document 1 Filed on 02/21/19 in TXSD Page 1 of 7




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

 JACKI DOWLING, Individually and               §
 on Behalf of the ESTATE OF                    §
 WILLIAM DOWLING, DECEASED                     §
 and as Next Friend of F.D. and                §
 FORREST DOWLING, FAITH                        §
 DOWLING, RICK DOWLING, and                    §
 MARY DOWLING,                                 §
                                               §            Civil Action No. ______
        Plaintiffs,                            §
                                               §                    Jury Requested
 v.                                            §
                                               §
 MOTOROLA SOLUTIONS, INC.,                     §
                                               §
        Defendant.                             §

                        Defendant Motorola’s Notice of Removal

       Defendant Motorola Solutions, Inc., files this Notice of Removal and respectfully

shows the Court the following:

                                 Compliance with Local Rules

       1.     Pursuant to Rule 81 of the Local Rules, Motorola provides the following

index of matters being filed. Motorola has filed its answer in state court but was not served

with process. Accordingly, Motorola cannot—and therefore does not—attach executed

process as part of this index.

       Exhibit A:      Civil Cover Sheet
       Exhibit B:      Plaintiffs’ Original Petition
       Exhibit C:      Exhibit 1 to Plaintiffs’ Original Petition
       Exhibit D:      Exhibit 2 to Plaintiffs’ Original Petition
      Case 4:19-cv-00604 Document 1 Filed on 02/21/19 in TXSD Page 2 of 7




         Exhibit E:    Exhibit 3 to Plaintiffs’ Original Petition
         Exhibit F:    Exhibit 4 to Plaintiffs’ Original Petition
         Exhibit G:    Civil Case Information Sheet
         Exhibit H:    Request for Issuance of Service
         Exhibit I     Defendant Motorola’s Original Answer
         Exhibit J:    State Court Docket Sheet
         Exhibit K:    List of all Counsel of Record

                                  Overview of the Lawsuit

         2.    Motorola removes the state court action styled Jacki Dowling, Individually

and on Behalf of the Estate of William Dowling, Deceased and as Next Friend of F.D. and

Forrest Dowling, Faith Dowling, Rick Dowling and Mary Dowling v. Motorola Solutions,

Inc., Civil Action No. 2019-12251, in the 125th Judicial District Court of Harris County,

Texas.

         3.    This February 18, 2019 lawsuit arises out of injuries Plaintiffs allege

firefighter William Dowling sustained in a May 31, 2013 fire. Plaintiffs allege Dowling’s

injuries were caused by digital radios and a radio system supplied by Motorola. See

Petition, Ex. B, at, e.g., ¶¶ 4.2, 4.5. Counsel for Plaintiffs previously filed a related case in

this Court on behalf of other plaintiffs, Sabina Bebee, et al. v. Motorola Solutions, Inc., et

al., Civil Action No. 4:16-cv-00763, assigned to Judge Melinda Harmon.

                                   Grounds for Removal

         4.    Motorola removes this action pursuant to 28 U.S.C. § 1441(a).




                                              -2-
      Case 4:19-cv-00604 Document 1 Filed on 02/21/19 in TXSD Page 3 of 7




       5.      This Court has jurisdiction based on 28 U.S.C. § 1332(a)(1) in that “the

matter in controversy exceeds the sum or value of $75,000, exclusive of interest and costs,

and is between . . . citizens of different States.”

A.     Amount in Controversy

       6.      Plaintiffs state in their Original Petition, “[a]ll wrongful death beneficiaries”

in this suit seek “damages, both compensatory and punitive, from Motorola totaling in

aggregate in excess of $25,000,000.00, plus additional punitive damages within the sound

discretion of the court and/or jury.” Ex. B, ¶ 4.10. Plaintiffs further state, “[t]he survival

claims of Captain Dowling seek compensatory damages against Motorola totaling more

than $20,000,000.00, plus additional punitive damages within the sound discretion of the

court and/or jury.” Id. at ¶ 4.10. As such, the amount in controversy is greater than $75,000.

See 28 U.S.C. § 1446(c)(2).

B.     Diversity of Citizenship

       7.      Plaintiffs allege they are Texas residents. Ex. B, ¶ 3.1.

       8.      Defendant Motorola is a Delaware corporation with its principal place of

business in Illinois.

       9.      Complete diversity of citizenship has existed from the time Plaintiffs filed

the underlying state court action on February 18, 2019, until now.

                          Procedural Requirements of Removal

A.     Timeliness

       10.     Motorola has not been served with process in this lawsuit, but it has filed its

answer in state court. See Defendant Motorola’s Original Answer, Ex. I. Accordingly, this



                                               -3-
      Case 4:19-cv-00604 Document 1 Filed on 02/21/19 in TXSD Page 4 of 7




Notice of Removal, filed immediately after Motorola filed its state court answer, is timely.

See TEX. R. CIV. P. 121 (“An answer shall constitute an appearance of the defendant so as

to dispense with the necessity for the issuance or service of citation upon him.”). See also

Davis v. Cash, No. 3:01-CV-1037-H, 2001 U.S. Dist. LEXIS 15546, at *5-8 (N.D. Tex.

Sept. 27, 2001) (removal was proper where defendant had answered in state court, and

therefore was considered served, despite no formal service of process on defendant).

B.     Venue

       11.     Venue is proper in this Court for purposes of removal. Plaintiffs brought this

action in the 125th Judicial District Court of Harris County, Texas—located within the

Southern District of Texas, Houston Division. 28 U.S.C. § 124(b)(2). Therefore, venue is

proper in this Court because it is the “district and division embracing the place where such

action is pending.” 28 U.S.C. § 1441(a).

C.     Compliance with Notice and Filing Requirements

       12.     Pursuant to 28 U.S.C. § 1446(d), Motorola will promptly give written notice

of the filing of this Notice to Plaintiffs through their attorney of record. And Motorola will

promptly file a copy of this Notice of Removal with the clerk for the 125th Judicial District

Court of Harris County, Texas.

       13.     Motorola attaches as exhibits to this Notice copies of all pleadings and orders

from the state court, as required by 28 U.S.C. § 1446(a). There is no process to attach, as

Motorola has not been served with process in this case.




                                             -4-
      Case 4:19-cv-00604 Document 1 Filed on 02/21/19 in TXSD Page 5 of 7




D.     Consent to Removal

       14.    Because Motorola is the only defendant, consent to removal is not necessary.

Cf. 28 U.S.C. § 1446(b)(2)(A).

                                      Jury Demand

       15.    Motorola previously demanded a jury trial in accordance with state law and

paid the jury fee. See Ex I, at ¶ 24. Cf. FED. R. CIV. P. 81(c)(3)(A).

                                        Conclusion

       16.    All conditions and procedures for removal have been satisfied. Based on the

foregoing, Motorola removes this case to this Court.




                                            -5-
Case 4:19-cv-00604 Document 1 Filed on 02/21/19 in TXSD Page 6 of 7




                              Respectfully submitted,


                              By: /s/ Matthew E. Coveler
                                  Matthew E. Coveler
                                  State Bar No. 24012462
                                  S.D. No. 24130
                              Attorney-In-Charge
                              7500 San Felipe, Suite 500
                              Houston, TX 77063
                              Telephone: (713) 244-0800
                              Facsimile: (713) 244-0801
                              matthew.coveler@wtllaw.com

OF COUNSEL:

WEINSTEIN TIPPETTS & LITTLE LLP
Emily J. Bogenschutz
State Bar No. 24085211
S.D. No. 2015662
emily.bogenschutz@wtllaw.com

Attorneys for Defendant
Motorola Solutions, Inc.




                                  -6-
     Case 4:19-cv-00604 Document 1 Filed on 02/21/19 in TXSD Page 7 of 7




                               Certificate of Service

      This instrument was served on the following counsel in compliance with Rule 5 of

the Federal Rules of Civil Procedure via Certified Mail, Return Receipt Requested, on

February 21, 2019:

      Benjamin L. Hall, III
      THE HALL LAW GROUP, PLLC
      530 Lovett Blvd.
      Houston, TX 77006
      (713) 942-9566 (fax)
      Bhall@Bhalllawfirm.com
      Counsel for Plaintiffs

                                       /s/ Matthew E. Coveler
                                       Matthew E. Coveler




                                         -7-
